 



Exhibit 10.13
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
             THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into as
of the 6th day of November, 2006, between Developers Diversified Realty
Corporation, an Ohio corporation (the “Company”), and Joan U. Allgood (the
“Executive”).
W I T N E S S E T H:
             WHEREAS, the Company desires to employ the Executive, and the
Executive desires to be employed by the Company, on the terms and subject to the
conditions set forth herein; and
             WHEREAS, the Company and the Executive desire for this Amended and
Restated Employment Agreement to amend and supersede any prior Employment
Agreements between the Company and the Executive.
             NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties agree as follows:

1.   Employment.

  (a)   The Company hereby employs the Executive as its Executive Vice President
of Corporate Transactions and Governance and Secretary, and the Executive hereby
accepts such employment, on the terms and subject to the conditions hereinafter
set forth.     (b)   During the term of this Employment Agreement, the Executive
shall be and have the titles of Executive Vice President of Corporate
Transactions and Governance and Secretary and shall devote all of her business
time and all reasonable efforts to her employment and perform diligently such
duties as are customarily performed by Executive Vice Presidents and Secretaries
of companies similar in size to, and in a similar business as, the Company,
together with such other duties as may be reasonably requested from time to time
by the President or Chief Executive Officer of the Company or the Board of
Directors of the Company (the “Board”), which duties shall be consistent with
her positions previously set forth and as provided in Paragraph 2.

2.   Term and Positions.

  (a)   The period of employment of the Executive by the Company shall, subject
to earlier termination as provided in this Employment Agreement, continue until
December 31, 2006, with automatic one year renewals thereafter. Notwithstanding
the foregoing, this Employment Agreement may be terminated by the Company with
“cause” (as hereinafter defined) at any time and without cause upon not less
than ninety (90) days prior written notice to the Executive.     (b)   During
the term of this Employment Agreement, the Executive shall be entitled to serve
as the Executive Vice President of Corporate Transactions and Governance and
Secretary of the Company. For service as an officer and employee of the Company,
the Executive shall be entitled to the full protection of the applicable
indemnification provisions of the articles of incorporation and code of
regulations of the Company, as the same may be

 



--------------------------------------------------------------------------------



 



      amended from time to time, and the Indemnification Agreement dated
June 30, 2004 between the Company and the Executive (the “Indemnification
Agreement”).

  (c)   If:

  (i)   the Company materially changes the Executive’s duties and
responsibilities as set forth in Paragraphs 1(b) and 2(b) without her consent;  
  (ii)   the Executive’s place of employment or the principal executive offices
of the Company are located more than fifty (50) miles from the geographical
center of Cleveland, Ohio; or     (iii)   there occurs a material breach by the
Company of any of its obligations under this Employment Agreement, which breach
has not been cured in all material respects within thirty (30) days after the
Executive gives notice thereof to the Company;

then in any such event the Executive shall have the right to terminate her
employment with the Company, but such termination shall not be considered a
voluntary resignation or termination of such employment or of this Employment
Agreement by the Executive but rather a discharge of the Executive by the
Company without “cause” (as defined in Paragraph 5(a)(ii)).

  (d)   The Executive shall be deemed not to have consented to any written
proposal calling for a material change in her duties and responsibilities unless
the Executive shall give written notice of her consent thereto to the Board
within fifteen (15) days after receipt of such written proposal. If the
Executive shall not have given such consent, the Company shall have the
opportunity to withdraw such proposed material change by written notice to the
Executive given within ten (10) days after the end of said fifteen (15) day
period.     (e)   Notwithstanding anything in this Agreement to the contrary, if
there shall occur a “Change in Control” and a “Triggering Event” (as those terms
are defined in the Amended and Restated Change in Control Agreement, dated
November 6, 2006, between the Company and the Executive (the “Change in Control
Agreement”)), payments to the Executive will be governed by the Change in
Control Agreement and the Executive shall not be entitled to any additional
benefits under this Employment Agreement except as to that portion of any unpaid
salary and other benefits accrued and earned by the Executive hereunder up to
and including the effective date of such termination.

3.   Compensation.

             During the term of this Employment Agreement, the Company shall pay
or provide, as the case may be, to the Executive the compensation and other
benefits and rights set forth in this Paragraph 3.

  (a)   The Company shall pay to the Executive a base salary payable in
accordance with the Company’s usual pay practices (and in any event no less
frequently than monthly) of not less than Two Hundred Seventy Thousand Dollars
($270,000) per annum, subject to such increases as the Board may approve.    
(b)   In addition to an annual base salary, if the Executive achieves the
factors and criteria for bonus payments hereinafter described for any fiscal
year of the Company, then the

Page 2

 



--------------------------------------------------------------------------------



 



      Company shall pay to the Executive bonus compensation for such fiscal
year, not later than 75 days following the end of each fiscal year or, if
applicable, the date of termination of employment, as the case may be, prorated
on a per diem basis for partial fiscal years, determined and calculated in
accordance with the percentages set forth on Exhibit B attached hereto. The
Company’s award of bonus compensation to the Executive shall be determined by
the factors and criteria, including the financial performance of the Company and
the performance by the Executive of her duties hereunder, that may be
established from time to time for the calculation of bonus awards by the
Executive Compensation Committee (the “Committee”) of the Board.     (c)   The
Company shall provide to the Executive such life, disability, medical,
hospitalization and dental insurance for the Executive, her spouse and eligible
family members as may be determined by the Board to be consistent with industry
standards.     (d)   The Executive shall participate in all retirement and other
benefit plans of the Company generally available from time to time to employees
of the Company and for which the Executive qualifies under the terms thereof
(and nothing in this Agreement shall or shall be deemed to in any way affect the
Executive’s rights and benefits thereunder except as expressly provided herein).
    (e)   The Executive shall be entitled to such periods of vacation and sick
leave allowance each year as are determined by the Chief Executive Officer or
the President of the Company in his reasonable and good faith discretion, which
in any event shall be not less than four weeks per year or as otherwise provided
under the Company’s vacation and sick leave policy for executive officers.    
(f)   The Executive shall be entitled to participate in any equity or other
employee benefit plan that is generally available to senior executive officers,
as distinguished from general management, of the Company. The Executive’s
participation in and benefits under any such plan shall be on the terms and
subject to the conditions specified in the governing documents of the particular
plan.     (g)   The Company shall reimburse the Executive or provide the
Executive with an expense allowance during the term of this Employment Agreement
for travel, entertainment and other expenses reasonably and necessarily incurred
by the Executive in connection with the Company’s business. The Executive shall
furnish such documentation with respect to reimbursement to be paid hereunder as
the Company shall reasonably request.     (h)   The Company shall pay to the
Executive an automobile allowance of $500 per month as may be adjusted from time
to time. All expenses related to all automobiles owned by the Executive shall be
the sole responsibility of the Executive.     (i)   The Company shall bear the
cost of regular membership fees, assessments and dues incurred by the Executive
as a member of The Shoreby Club and shall reimburse the Executive for the amount
of any charge actually and reasonably incurred at The Shoreby Club in the
conduct of the Company’s business.

4.   Payment in the Event of Death or Disability.

  (a)   In the event of the Executive’s death or if the Executive becomes
“disabled” (as hereinafter defined) during the term of this Employment
Agreement, the Company shall pay to the Executive (or the successors and assigns
of the Executive in the event of her

Page 3



--------------------------------------------------------------------------------



 



      death) an amount equal to the sum of (i) the Executive’s then effective
per annum rate of salary, as determined under Paragraph 3(a), plus (ii) a bonus
amount prorated up to and including the effective date of termination and
determined in accordance with Paragraph 3(b) based on the aggregate amount
accrued for bonuses for the then current fiscal year as presented in the
Company’s general ledger for the month in which the Executive’s termination
occurs, and shall continue the benefits described in Paragraph 3(c) for the
Executive (except in the case of death) and the Executive’s family for a period
of one (1) year.

  (b)   The benefit to be paid pursuant to Paragraph 4(a) shall be paid within
ninety (90) days after the date of death or disability, as the case may be.    
(c)   For purposes of this Employment Agreement, the Executive shall become
“disabled” only in the event of a permanent disability. Executive’s “disability”
shall be deemed to have occurred after one hundred twenty (120) days in the
aggregate during any consecutive twelve (12) month period, or after ninety
(90) consecutive days, during which one hundred twenty (120) or ninety
(90) days, as the case may be, the Executive, by reason of her physical or
mental disability or illness, shall have been unable to discharge her duties
under this Employment Agreement. The date of disability shall be such one
hundred twentieth (120th) or ninetieth (90th) day, as the case may be. In the
event either the Company or the Executive, after receipt of notice of the
Executive’s disability from the other, dispute that the Executive’s permanent
disability shall have occurred, the Executive shall promptly submit to a
physical examination by the chief of medicine of any major accredited hospital
in the Cleveland, Ohio, area and, unless such physician shall issue his written
statement to the effect that in his opinion, based on his diagnosis, the
Executive is capable of resuming her employment and devoting full time and
energy to discharging her duties within thirty (30) days after the date of such
statement, such permanent disability shall be deemed to have occurred.

5.   Termination.

  (a)   The employment of the Executive under this Employment Agreement, and the
terms hereof, may be terminated by the Company:

  (i)   on the death of the Executive or if the Executive becomes disabled (as
previously defined);     (ii)   for cause at any time by action of the Board.
For purposes hereof, the term “cause” shall mean:

  (A)   The Executive’s fraud, commission of a felony or of an act or series of
acts which result in material injury to the business reputation of the Company,
commission of an act or series of repeated acts of dishonesty which are
materially inimical to the best interests of the Company, or the Executive’s
willful and repeated failure to perform her duties under this Employment
Agreement, which failure has not been cured within fifteen (15) days after the
Company gives notice thereof to the Executive; or     (B)   The Executive’s
material breach of any provision of this Employment Agreement, which breach has
not been cured in all substantial respects

Page 4



--------------------------------------------------------------------------------



 



      within ten (10) days after the Company gives notice thereof to the
Executive; or

  (iii)   without cause pursuant to written notice provided to the Executive not
less than ninety (90) days in advance of such termination date.

      The exercise by the Company of its rights of termination under this
Paragraph 5 shall be the Company’s sole remedy if such right to terminate
arises. Upon any termination of this Employment Agreement, the Executive shall
be deemed to have resigned from all offices and directorships held by the
Executive in the Company.     (b)   In the event of a termination claim by the
Company to be for “cause” pursuant to Paragraph 5(a)(ii), the Executive shall
have the right to have the justification for said termination determined by
arbitration in Cleveland, Ohio. In order to exercise such right, the Executive
shall serve on the Company within thirty (30) days after termination a written
request for arbitration. The Company immediately shall request the appointment
of an arbitrator by the American Arbitration Association and thereafter the
question of “cause” shall be determined under the rules of the American
Arbitration Association, and the decision of the arbitrator shall be final and
binding upon both parties. The parties shall use all reasonable efforts to
facilitate and expedite the arbitration and shall act to cause the arbitration
to be completed as promptly as possible. During the pendency of the arbitration,
the Executive shall continue to receive all compensation and benefits to which
the Executive is entitled hereunder, and if at any time during the pendency of
such arbitration the Company fails to pay and provide all compensation and
benefits to the Executive in a timely manner the Company shall be deemed to have
automatically waived whatever rights it then may have had to terminate the
Executive’s employment for cause. Expenses of the arbitration shall be borne
equally by the parties except as otherwise determined by the arbitrator.     (c)
  In the event of termination for any of the reasons set forth in subparagraph
(a) of this Paragraph 5, except as otherwise provided in Paragraphs 3(d), 4(a)
and 5(d), the Executive shall be entitled to no further compensation or other
benefits under this Employment Agreement, except as to that portion of any
unpaid salary and other benefits accrued and earned by the Executive hereunder
up to and including the effective date of such termination.     (d)   In the
event of the termination by the Company of the Executive without “cause” (other
than as described in Paragraph 2(e)), or in the event of a termination by the
Executive for reasons set forth in Paragraph 2(c), the Company shall pay to the
Executive an amount equal to the sum of (i) the Executive’s then effective per
annum rate of salary, as determined under Paragraph 3(a), plus, (ii) a bonus
amount prorated up to and including the effective date of termination and
determined in accordance with Paragraph 3(b) based on the aggregate amount
accrued for bonuses for the then current fiscal year as presented in the
Company’s general ledger for the month in which the Executive’s termination
occurs, and shall continue the benefits described in Paragraph 3(c) for a period
of one (1) year.     (e)   Notwithstanding anything herein to the contrary, the
Company shall not be obligated to make any payment or provide any benefit
pursuant to Paragraph 4(a) or Paragraph 5(d) unless (i) the Executive executes a
release of all current and future claims, known or unknown, arising on or before
the date of the release against the Company and its

Page 5



--------------------------------------------------------------------------------



 



      subsidiaries and the directors, officers and affiliates of any of them, in
a form approved by the Company (or, in the case of death, the Executive’s estate
executes such release or such other documents as may be reasonably requested by
the Company) and (ii) the Executive (or the Executive’s estate) does not revoke
any required release during any applicable revocation period.

6.   Covenants and Confidential Information.

  (a)   The Executive acknowledges the Company’s reliance and expectation of the
Executive’s continued commitment to performance of the Executive’s duties and
responsibilities during the term of this Employment Agreement. In light of such
reliance and expectation on the part of the Company, during the term of this
Employment Agreement and for a period of one (1) year thereafter (and, as to
clause (ii) of this subparagraph (a), at any time during and after the term of
this Employment Agreement), the Executive shall not, directly or indirectly do
or suffer either of the following:

  (i)   own, manage, control or participate in the ownership, management or
control of, or be employed or engaged by or otherwise affiliated or associated
as a consultant, independent contractor or otherwise with, any other
corporation, partnership, proprietorship, firm, association or other business
entity engaged in the business of, or otherwise engage in the business of,
acquiring, owning, developing or managing commercial shopping centers; provided,
however, that the ownership of not more than one percent (1%) of any class of
publicly traded securities of any entity shall not be deemed a violation of this
covenant; or     (ii)   disclose, divulge, discuss, copy or otherwise use or
suffer to be used in any manner, in competition with, or contrary to the
interests of, the Company, any confidential information relating to the
Company’s operations, properties or otherwise to its particular business or
other trade secrets of the Company, it being acknowledged by the Executive that
all such information regarding the business of the Company compiled or obtained
by, or furnished to, the Executive while the Executive shall have been employed
by or associated with the Company is confidential information and the Company’s
exclusive property; provided, however, that the foregoing restrictions shall not
apply to the extent that such information (A) is clearly obtainable in the
public domain, (B) becomes obtainable in the public domain, except by reason of
the breach by the Executive of the terms hereof, (C) was not acquired by the
Executive in connection with the Executive’s employment or affiliation with the
Company, (D) was not acquired by the Executive from the Company or its
representatives or (E) is required to be disclosed by rule of law or by order of
a court or governmental body or agency.

  (b)   The Executive will not directly or indirectly during the term of this
Employment Agreement and for a period of one (1) year after the expiration of
this Employment Agreement or the termination of Executive’s employment for any
reason, solicit or induce or attempt to solicit or induce any employee(s) of the
Company and/or any subsidiary, affiliated or related companies to terminate
their employment with the Company and/or any subsidiary, affiliated or related
companies.     (c)   The Executive agrees and understands that the remedy at law
for any breach by the Executive of this Paragraph 6 will be inadequate and that
the damages following from such breach are not readily susceptible to being
measured in monetary terms.

Page 6



--------------------------------------------------------------------------------



 



      Accordingly, it is acknowledged that, upon adequate proof of the
Executive’s violation of any legally enforceable provision of this Paragraph 6,
the Company shall be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach. Nothing in this
Paragraph 6 shall be deemed to limit the Company’s remedies at law or in equity
for any breach by the Executive of any of the provisions of this Paragraph 6
which may be pursued or availed of by the Company.

  (d)   The Executive has carefully considered the nature and extent of the
restrictions upon her and the rights and remedies conferred upon the Company
under this Paragraph 6, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition which
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of the Executive, would not operate as a bar to the Executive’s sole
means of support, are fully required to protect the legitimate interests of the
Company and do not confer a benefit upon the Company disproportionate to the
detriment to the Executive.

7.   Tax Adjustment Payments. If all or any portion of the amounts payable to
the Executive under this Employment Agreement or the Change in Control Agreement
(including, without limitation, the issuance of common shares of the Company;
the granting or vesting of restricted shares; and the granting, vesting,
exercise or termination of options; but excluding any units or awards granted or
vested pursuant to any Performance Unit Agreement between the Executive and the
Company or any Outperformance Long-Term Incentive Plan Agreement between the
Executive and the Company) constitutes “excess parachute payments” within the
meaning of Section 280G of the Code that are subject to the excise tax imposed
by Section 4999 of the Code (or any similar tax or assessment), the amounts
payable to the Executive shall be increased to the extent necessary to place the
Executive in the same after-tax position as the Executive would have been in had
no such tax been imposed on any such amount paid or payable to the Executive
under this Employment Agreement, the Change in Control Agreement or any other
amount that the Executive may receive pursuant thereto (other than pursuant to a
Performance Unit Agreement or an Outperformance Long-Term Incentive Plan
Agreement). The determination of the amount of any such tax and the incremental
payment required hereby in connection therewith shall be made by the accounting
firm employed by the Executive within thirty (30) calendar days after such
payment and said incremental payment shall be made within five (5) calendar days
after determination has been made. If, after the date upon which the payment
required by this Paragraph 7 has been made, it is determined (pursuant to final
regulations or published rulings of the Internal Revenue Service, final judgment
of a court of competent jurisdiction, Internal Revenue Service audit assessment
or otherwise) that the amount of excise or other similar taxes payable by the
Executive is greater than the amount initially so determined, then the Company
shall pay the Executive an amount equal to the sum of: (i) such additional
excise or other taxes, plus (ii) any interest, fines and penalties resulting
from such underpayment, plus (iii) an amount necessary to reimburse the
Executive for any income, excise or other tax assessment payable by the
Executive with respect to the receipt of the amounts specified in (i) and
(ii) above, and the reimbursement provided by this clause (iii), in the manner
described above in this Paragraph 7. Payment thereof shall be made within five
(5) calendar days after the date upon which such subsequent determination is
made.

8.   Miscellaneous.

  (a)   The Executive represents and warrants that the Executive is not a party
to any agreement, contract or understanding, whether employment or otherwise,
which would restrict or

Page 7



--------------------------------------------------------------------------------



 



      prohibit the Executive from undertaking or performing employment in
accordance with the terms and conditions of this Employment Agreement.

  (b)   During the term of this Employment Agreement and thereafter, the
Executive will provide reasonable assistance to the Company in litigation and
regulatory matters that relate to events that occurred during the Executive’s
period of employment with the Company and its predecessors, and will provide
reasonable assistance to the Company with matters relating to its corporate
history from the period of the Executive’s employment with it or its
predecessors. The Executive will be entitled to reimbursement of reasonable
out-of-pocket travel or related costs and expenses relating to any such
cooperation or assistance that occurs following the term of employment.     (c)
  The provisions of this Employment Agreement are severable and if any one or
more provision may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provision and any partially unenforceable
provision to the extent enforceable in any jurisdiction nevertheless shall be
binding and enforceable.     (d)   The rights and obligations of the Company
under this Employment Agreement shall inure to the benefit of, and shall be
binding on, the Company and its successors and assigns, and the rights and
obligations (other than obligations to perform services) of the Executive under
this Employment Agreement shall inure to the benefit of, and shall be binding
upon, the Executive and her heirs, personal representatives and assigns.     (e)
  Any controversy or claim arising out of or relating to this Employment
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the Rules of the American Arbitration Association then pertaining in the
City of Cleveland, Ohio, and judgment upon the award rendered by the arbitrator
or arbitrators may be entered in any court having jurisdiction thereof. The
arbitrator or arbitrators shall be deemed to possess the powers to issue
mandatory orders and restraining orders in connection with such arbitration;
provided, however, that nothing in this Paragraph 8(e) shall be construed so as
to deny the Company the right and power to seek and obtain injunctive relief in
a court of equity for any breach or threatened breach by the Executive of any of
the covenants contained in Paragraph 6 hereof.     (f)   Any notice to be given
under this Employment Agreement shall be personally delivered in writing or
shall have been deemed duly given when received after it is posted in the United
States mail, postage prepaid, registered or certified, return receipt requested,
and if mailed to the Company, shall be addressed to its principal place of
business, attention: President, and if mailed to the Executive, shall be
addressed to the Executive at her home address last known on the records of the
Company, or at such other address or addresses as either the Company or the
Executive may hereafter designate in writing to the other.     (g)   The failure
of either party to enforce any provision or provisions of this Employment
Agreement shall not in any way be construed as a waiver of any such provision or
provisions as to any future violations thereof, nor prevent that party
thereafter from enforcing each and every other provision of this Employment
Agreement. The rights granted the parties herein are cumulative and the waiver
of any single remedy shall not constitute a waiver of such party’s right to
assert all other legal remedies available to it under the circumstances.

Page 8



--------------------------------------------------------------------------------



 



  (h)   This Employment Agreement supersedes all prior agreements and
understandings between the parties and may not be modified or terminated orally.
No modification, termination or attempted waiver shall be valid unless in
writing and signed by the party against whom the same is sought to be enforced.
    (i)   This Employment Agreement shall be governed by and construed according
to the laws of the State of Ohio.     (j)   Captions and paragraph headings used
herein are for convenience and are not a part of this Employment Agreement and
shall not be used in construing it.     (k)   Where necessary or appropriate to
the meaning hereof, the singular and plural shall be deemed to include each
other, and the masculine, feminine and neuter shall be deemed to include each
other.

[Signatures on the following page.]

Page 9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amended and
Restated Employment Agreement on the day and year first set forth herein.

                  DEVELOPERS DIVERSIFIED REALTY         CORPORATION    
 
           
 
  By:   /s/ Nan R. Zieleniec
 
Nan R. Zieleniec,    
 
      Senior Vice President of Human Resources    
 
           
 
      /s/ Joan U. Allgood
 
Joan U. Allgood    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
INCENTIVE OPPORTUNITY
Bonus As
% of Salary

          Threshold   Target   Maximum
20%
  40%   60%

 